DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	 The terminal disclaimer filed on March 31, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,928,911 and Patent No. 10,466,789 has been reviewed and is accepted.

Reasons for allowance
3.	Claims 1-20 are allowed.
The following is an examiner’s statement for reasons for allowance, after thorough updated search and reconsideration:
Niu et al. (US 20150243457) teaches four upstop members 1140 having arms or legs like structure with proximal end extending from the support structure 1450 and terminating at the distal end (see Figs. 14A and 14B).
Schediwy et al (US 20140002113 A1) teaches four spring elements 1106 and circuit board substrate 1102 on which the force sensor electrode(s) and proximity electrode(s) are disposed in the input device (Fig. 11, [0088]).
As per claim 1, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, a touch sensor formed directly on a same surface of the substrate, the touch sensor being a capacitive sensitive touch area defined by multiple electrodes on the substrate; a flex arm coupled to the same surface of the substrate forming a flexible joint between the substrate and the flex arm; a housing for the touch sensor, the housing supporting the touch sensor at a distal end of the flex arm; and a force sensor integrated into the flex arm, as a whole, in the context of providing capacitive touch sensing and providing the haptic feedback when force is applied to the surface of the capacitive touch sensor.
Independent claims 17 and 20 each recites specific allowable details from claim 1 and are therefore allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693